1. As bearing on the issue of criminally and recklessly driving an automobile in violation of the Code, §§ 68-301, 68-9919, testimony that "the boys [defendants] had been drinking but were not drunk. I did not say that they were under the influence of liquor," was competent to prove the circumstances from which the jury could determine the conditions, movements, and conduct of the defendants at the time of the alleged reckless driving. The admission of the testimony was not erroneous on the ground that it put the defendant's character in issue.
2. Where two defendants, under separate accusations, were by consent being tried at the same time for recklessly driving an automobile, and they were both in the automobile at the time of the alleged criminal act, and the judge in his original instructions charged the jury that they could find only one of the defendants guilty, but did not instruct them on the rule of law "no accessories" in misdemeanor cases, but upon a request from the jury recharged in effect that if a defendant was guilty at all in the misdemeanor case on trial he would be guilty as a principal in the first degree, and that in misdemeanors there is no such thing as principal in the second degree, or accessories (Lewis v. State, 33 Ga. 132,  134), under the facts of this case we do not think the instructions excepted to misled the jury, in that they were contradictory. 1 Reid's Branson on Instructions to Juries, 387 (71), § 138.
3. The general grounds are not mentioned or argued by the plaintiff in error, and are treated as abandoned.
                        DECIDED JANUARY 28, 1943.
1. In a trial for recklessly driving an automobile the court did not err in allowing a witness, Paschall, to testify: "The boys had been drinking but they were not drunk. I did not say that they were under the influence of liquor," over the objection that this was placing the defendant's character in issue, that